*1290OPINION.
Tkammeli, :
The petitioner contends that the attorneys’ fees and other expenses incurred by it in defending itself against the indictments were ordinary and necessary expenses incurred in carrying on its trade or business and were deductible from its gross income,
*1291Upon the authority of the cases of Columbus Bread Co., 4 B. T. A. 1126, and Great Northern Railroad Co., 10 B. T. A. 1347, it is held that the amounts in question are not deductible.
Reviewed by the Board.

Judgment will be entered under Rule 50.

Phillips, GReen, and MillikeN dissent.